DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
In the IDS filed 11/17/2021, the citation to WO2019245132 is crossed out because a copy of the document has not been submitted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the rotator further comprises a plurality of protrusions that protrude from the bottom portion. . . the plurality of protrusions comprise a plurality of main protrusions . . . radially extending from an inner end facing the center of the bottom portion to an outer end facing a circumference of the bottom portion, and wherein the communication hole is defined at the outer end of at least one of the plurality of the main protrusions.”  This limitation requires the communication hole to be defined at the outer end of a main protrusion, which protrudes from the bottom portion, and faces a circumference of the bottom portion and.  However, claim 1 requires “the bottom portion defines a communication hole,” so the limitation from claim 3 is indefinite and not understood.  It is unclear if the communication hole is required to be in the bottom portion or the main protrusion which protrudes from the bottom portion.
Claims 4, 13 recite the limitations "the inner end” and “the outer end."  There is insufficient antecedent basis for these limitations in the claims because there are plural main protrusions and plural inner/outer ends.
Claims 11, 13 recite the limitation "the main protrusion."  There is insufficient antecedent basis for this limitation in the claims because there are plural main protrusions.
Claims 8, 15 recite the limitation "the reinforcing portion."  There is insufficient antecedent basis for this limitation in the claim because there are plural/different reinforcing portions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr et al.  (US 2015/0033803, hereafter “Carr ‘803”) in view of Carr et al.  (US 2014/0096568, hereafter, “Carr ‘568”).
Regarding claim 1, Carr discloses a laundry treating apparatus comprising: a tub configured to receive water (14); a drum that is rotatably disposed inside the tub and defines a drum space configured to accommodate laundry, the drum having an open surface that is configured to receive the laundry therethrough and a bottom surface located at an opposite side of the open surface (16); and a rotator (20; in particular note the embodiment of Figures 8-9: 20A), rotatably disposed inside the drum, the rotator comprising: a bottom portion that is disposed at the bottom surface of the drum and covers at least a portion of the bottom surface of the drum, the bottom portion having a lower surface that faces the bottom surface of the drum and defines an inner space open toward the bottom surface of the drum (40A), wherein the bottom portion defines a communication hole that is in fluid communication with the inner space of the rotator and the drum space outside the bottom portion (any of 48A, 68A, or 76A; in particular, note the openings 68A on element 52A).
Carr ‘803 does not expressly disclose a pillar that protrudes from the bottom portion toward the open surface of the drum, and a blade disposed at an outer surface of the pillar and configured to generate a water flow based on rotation of the rotator.
Carr ‘568 discloses an impeller (20) may further include a center post (80) upward from a raised center (40) and may be used to hold a fabric softener dispenser and may include one or more vanes (86) (paragraphs 24, 25).
Because it is known in the art to provide a center post with vanes, and the results of the modification would be predictable, namely, providing a means of holding a fabric softener dispenser and/or providing enhanced agitation, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a pillar that protrudes from the bottom portion toward the open surface of the drum, and a blade disposed at an outer surface of the pillar and configured to generate a water flow based on rotation of the rotator.
Regarding claims 16 and 17, Carr ‘803, in view of Carr ‘568, is relied as above and discloses wherein the blade comprises a plurality of blades spaced apart from one another along a circumferential direction of the pillar, each of the plurality of blades extending from the bottom portion toward the open surface along a direction that is inclined with respect to a longitudinal direction of the pillar (Carr ‘568: 86/186); wherein an upper surface of the bottom portion faces the drum space, and wherein the communication hole penetrates the bottom portion from the upper surface of the bottom portion to the lower surface of the bottom portion (Car ‘803: Figure 1: 20/20A, 76A).
Regarding claim 2, Carr ‘803, in view of Carr ‘568, is relied upon as above and further discloses a bottom rotation shaft that passes through the bottom surface of the drum and is positioned in the inner space (Carr ‘803: Figures 1, 7: 28), the bottom rotation shaft being coupled to the rotator and configured to rotate the rotator (Carr ‘803: Figures 1, 7: 20, 28), wherein the bottom rotation shaft has an end coupled to a center of the bottom portion of the rotator (upper portion of 28), but does not expressly disclose wherein the communication hole is defined at a position that is closer to the bottom surface of the drum than to the end of the bottom rotation shaft.  However, Figures 1 and 7 of Carr ‘803 show that the drive shaft (28) connects to the impeller (20) at a position that is relatively far away from the edge and holes of the impeller (46, 46A, 68, 68A), and the bottom surface of the drum (16) is relatively close to the edge and holes of the impeller (46, 46A, 68, 68A).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention, who is viewing the drawings of Carr ‘803, to have wherein the communication hole is defined at a position that is closer to the bottom surface of the drum than to the end of the bottom rotation shaft, and the results would be predictable.  Also see MPEP 2144.04 (VI) (A) - Changes in Size/Proportion.  “In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”
Regarding claims 3-6, Carr ‘803, in view of Carr ‘568, is relied upon as above and further discloses wherein the rotator further comprises a plurality of protrusions that protrude from the bottom portion toward the open surface of the drum and are spaced apart from one another in a circumferential direction of the bottom portion, each of the plurality of protrusions extending along a radial direction of the bottom portion (Carr ‘803: Figure 8: 52A, 54A, 110), wherein the plurality of protrusions comprise a plurality of main protrusions that cover the inner space of the bottom portion, each of the plurality of main protrusions radially extending from an inner end facing the center of the bottom portion to an outer end facing a circumference of the bottom portion (Carr ‘803: 52A), and wherein the communication hole is defined at the outer end of at least one of the plurality of the main protrusions (Carr ‘803: 68A); wherein heights of the plurality of main protrusions from the bottom portion decrease from the inner end to the outer end (Carr ‘803: Figure 8: see shape of 52A); wherein the plurality of protrusions further comprise a plurality of first sub-protrusions (Carr ‘803: 54A), each of the plurality of first sub-protrusions being disposed between a pair of main protrusions among the plurality of main protrusions, and wherein a protruding height of each of the plurality of first sub-protrusions from the bottom portion is less than a protruding height of each of the plurality of main protrusions from the bottom portion (Carr ‘803: see 52A, 54A); wherein the plurality of protrusions further comprise a plurality of second sub-protrusions that are disposed between one of the plurality of main protrusions and one of the plurality of first sub-protrusions (Carr ‘803: 110), and wherein a protruding height of each of the plurality of second sub-protrusions from the bottom portion is less than the protruding height of each of the plurality of first sub-protrusions from the bottom portion (Carr ‘803: see 110, 52A).
Regarding claims 7-11, Carr ‘803, in view of Carr ‘568, is relied upon as above and further discloses wherein the bottom portion comprises a reinforcing portion that is disposed in the inner space and protrudes from the lower surface of the bottom portion toward the bottom surface of the drum (Carr ‘803: Figure 9, unlabeled circular rib in the center of the impeller 20A); wherein the reinforcing portion comprises a first reinforcing portion that is disposed about the center of the bottom portion and surrounds the bottom rotation shaft (Carr ‘803: Figure 9, unlabeled circular rib in the center of the impeller 20A); wherein the first reinforcing portion comprises a plurality of first reinforcing portions that have ring shapes and are spaced apart from another in the radial direction of the bottom portion (Carr ‘803: unlabeled circular rib in the center of the impeller 20A and 82A; also see element 82 in the embodiment of Figure 4); wherein the reinforcing portion further comprises a plurality of second reinforcing portions that radially extend from the first reinforcing portion toward the circumference of the bottom portion and are spaced apart from one another along the circumferential direction of the bottom portion (Carr ‘803: Figure 9, see unlabeled radial ribs in the center, also see 92A, 94A); wherein a main protrusion among the plurality of main protrusions extends in parallel to the radial direction of the bottom portion, the main protrusion having a symmetrical shape with respect to a virtual line passing through a center of the main protrusion (Carr ‘803: Figure 8: 52A), wherein the plurality of second reinforcing portions comprise a central rib disposed at the virtual line (Carr ‘803: 92A, 94A), and wherein the communication hole comprises a plurality of communication holes defined at opposite sides with respect to the central rib (68A; also see the embodiment of Figure 5: 68-1, 68-2, 68-3).
Regarding claims 12-13, Carr ‘803, in view of Carr ‘568, is relied upon as above and further discloses wherein the plurality of second reinforcing portions further comprise a plurality of outer ribs that are disposed symmetrically with respect to the central rib (Carr ‘803: 102A), and wherein each of the plurality of communication holes is defined closer to the central rib than to each of the plurality of outer ribs (Carr ‘803: Figure 9, see 68A, 92A, and 102A); wherein a width of the main protrusion in the circumferential direction of the bottom portion increases from the inner end to the outer end (Carr ‘803: Figure 8: 52A), and wherein each of the plurality of outer ribs extends in the radial direction from the first reinforcing portion to the circumference of the bottom portion (Carr ‘803: Figure 9: see 102A).
Regarding claim 14, Carr ‘803, in view of Carr ‘568, is relied upon as above, but does not expressly disclose wherein a bottom end of the first reinforcing portion is disposed closer to the bottom surface of the drum than to the lower surface of the bottom portion, and wherein a length of each of the plurality of second reinforcing portions protruding toward the bottom surface of the drum is less than a length of the first reinforcing portion protruding toward the bottom surface of the drum.  Rather, Carr ‘803 shows a first reinforcing portion (Figures 1, 4, 7, 9: unlabeled rib that would surround the shaft 28) that is relatively tall and close to a bottom surface of the drum (16) and second reinforcing portions that are relatively short compared to a height of the first reinforcing portion (92A, 94A).   Since Carr ‘803 appears to show the claimed relative proportions in the drawings, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention, who is viewing the drawings of Carr ‘803, to have wherein a bottom end of the first reinforcing portion is disposed closer to the bottom surface of the drum than to the lower surface of the bottom portion, and wherein a length of each of the plurality of second reinforcing portions protruding toward the bottom surface of the drum is less than a length of the first reinforcing portion protruding toward the bottom surface of the drum, and the results would be predictable.  Also see MPEP 2144.04 (VI) (A) - Changes in Size/Proportion.  “In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr et al.  (US 2015/0033803, hereafter “Carr ‘803”), in view of Carr et al.  (US 2014/0096568, hereafter, “Carr ‘568”), and further in view of Kim et al.  (US 2016/0010257).
Regarding claim 15, Carr ‘803, in view of Carr ‘568, is relied upon as above, but does not expressly disclose wherein the reinforcing portion further comprises a plurality of reinforcing ribs that are spaced apart from one another in the circumferential direction of the bottom portion and that radially extend and connect together a pair of first reinforcing portions among the plurality of first reinforcing portions.
Kim discloses a pulsator (40) having reinforcement ribs (46) formed at a bottom surface (45) formed in a radial shape from a shaft coupling unit (41) to an edge rib (47), resulting in reinforcing stiffness of the pulsator (paragraphs 87-88).
Because it is known in the art to have radial reinforcing ribs, and the results of the modification would be predictable, namely, reinforcing stiffness of the pulsator, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the reinforcing portion further comprises a plurality of reinforcing ribs that are spaced apart from one another in the circumferential direction of the bottom portion and that radially extend and connect together a pair of first reinforcing portions among the plurality of first reinforcing portions.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr et al.  (US 2015/0033803, hereafter “Carr ‘803”), in view of Carr et al.  (US 2014/0096568, hereafter, “Carr ‘568”), and further in view of Chupka (US 2014/0165661).
Regarding claim 18, Carr ‘803, in view of Carr ‘568, is relied upon as above and further discloses a driver located vertically below the bottom surface of the drum and configured to generate rotational force (22, 28), but does not expressly disclose a drum rotation shaft connected to the driver and the bottom surface of the drum, the drum rotation shaft being configured to rotate the drum; and a bottom rotation shaft connected to the driver and the bottom portion of the rotator, the bottom rotation shaft passing through the bottom surface of the drum and being configured to rotate the rotator.
Chupka discloses a washing machine having a basket (70), an agitation element (76), and a motor (78) which rotates the agitator and/or basket (paragraph 27), an agitator drive element (124) which is within, and concentric with, a spin tube or wash basket drive element (126; paragraph 34).
Because it is known in the art to provide a motor, agitator drive element, and wash basket drive element, as claimed, and the results of the modification would be predictable, namely, rotating the drum and rotator in a known manner, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to a drum rotation shaft connected to the driver and the bottom surface of the drum, the drum rotation shaft being configured to rotate the drum; and a bottom rotation shaft connected to the driver and the bottom portion of the rotator, the bottom rotation shaft passing through the bottom surface of the drum and being configured to rotate the rotator.
Regarding claims 19-20, Carr ‘803, in view of Carr ‘568, and further in view of Chupka, is relied upon as above and further discloses wherein the drum rotation shaft defines a through-hole that receives the bottom rotation shaft, and wherein the drum rotation shaft and the bottom rotation shaft are coaxial (Chupka: 124, 126; paragraph 34); wherein the drum rotation shaft and the bottom rotation shaft are configured to rotate together in a direction or to rotate together in opposite directions from each other (Chupka: paragraph 34).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711